Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
All the pending independent claims (1, 11 & 18) and the cited prior arts disclose a similar resistive memory device comprising following components:
a first word line extending in a first horizontal direction in a cell array area and a cell wire area surrounding the cell array area on a substrate;
a second word line arranged on the first word line in a vertical direction and extending in the first horizontal direction in the cell array area and the cell wire area;
a third word line arranged on the second word line in the vertical direction and extending in the first horizontal direction in the cell array area and the cell wire area;
a first bit line extending between the first and second word lines in a second horizontal direction perpendicular to the first horizontal direction in the cell array area and the cell wire area; 
a second bit line extending between the second word line and the third word line in the second horizontal direction in the cell array area and the cell wire area; and
a plurality of memory cells respectively arranged at intersection points between the word lines and the bit lines in the cell array area, wherein a thickness of the second word line is greater than a thickness of each of the first word line and the third word line in the vertical direction.
However, as prior arts fail to disclose further that the first word line & the third word line are respectively connected to a first word line driver through a first wire structure as now amended by claims 1, 11 & 18.
Thus, independent claims 1, 11 & 18 and all their dependent claims are now allowable ever prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827